Exhibit 3.1 AMENDMENT NO. 3 TO THE SECOND AMENDED AND RESTATED BY-LAWS OF EMPIRE RESORTS, INC. DATED FEBRUARY 25, 2008 The By-laws are hereby amended as follows: That ARTICLE I of the By-laws is hereby amended to add the following Section 1.11: Section 1.11.ADVANCE NOTICE OF STOCKHOLDER PROPOSALS AND DIRECTOR NOMINATIONS.Stockholders of record may nominate one or more persons for election as directors at the annual meeting of stockholders or propose business to be brought before the annual meeting of stockholders, or both, only if (i) such business is a proper matter for stockholder action under Delaware law and (ii) the stockholder has given timely notice in proper written form of such stockholder’s intent to make such nomination or nominations or to propose such business. To be timely, a stockholder’s notice relating to the annual meeting shall be delivered to the Secretary at the principal executive offices of the Corporation not less than 120 or more than 180 days prior to the first anniversary (the“Anniversary”) of the date on which the Corporation first mailed its proxy materials for the preceding year’s annual meeting of stockholders.
